 

EXHIBIT 10.1

 

PURCHASE AND SALE AGREEMENT FOR SOFTWARE

 

This Purchase and Sale Agreement (this “Agreement”) is effective as of September
16, 2015 (the “Effective Date”), and entered into by and between KLATU Networks,
LLC, a Washington limited liability corporation (“KLATU”), and Cryoport Systems,
Inc., a California corporation (“CRYOPORT”).

 

1.    Recitals. This Agreement is made in contemplation of the following facts
and circumstances:

 

1.1.         KLATU previously developed for and licensed to CRYOPORT certain
technology pursuant to that certain Master Consulting and Engineering Services
Agreement between KLATU and CRYOPORT dated October 9, 2007 (the “Original
Agreement”), as amended by First Amendment to Master Consulting and Engineering
and Services Agreement dated April 23, 2009 (“First Amendment”), and as amended
by Second Amendment to Master Consulting and Engineering Services Agreement
dated November 1, 2010 (the “Second Amendment”) (the Original Agreement, First
Amendment and Second Amendment are collectively referred to herein as the
“Master Agreement”);

 

1.2.         Concurrently with entering into this Agreement, KLATU and CRYOPORT
are entering into an Amended and Restated Master Consulting and Engineering and
Services Agreement (“Restated Master Agreement”).

 

1.3.         Words and phrases used in this Agreement shall have the meaning as
defined in the Restated Master Agreement, unless otherwise defined herein. The
Shipping Logistics and Package Tracking System developed pursuant to the Master
Agreement is sometimes referred to herein as “Cryoportal.”

 

1.4.         CRYOPORT wishes to purchase and KLATU is willing to sell to
CRYOPORT the Developed Technology.

 

2.    Sale and Transfer.

 

2.1.         KLATU hereby irrevocably assigns, conveys, sells, grants and
transfers (and agrees to assign, convey, sell, grant and transfer) exclusively
and in perpetuity to CRYOPORT, its successors and assigns, all of its right,
title and interest of every kind and character throughout the world in the
Developed Technology; provided KLATU retains and reserves unto itself a license
as provided in the Restated Master Agreement.

 

3.    Delivery and Inspection.

 

3.1.         Delivery. To the extent not already in CRYOPORT’s possession or
control, upon request from CRYOPORT, KLATU shall promptly deliver to CRYOPORT
the Source Code and Object Code for the Developed Software and all tools,
documentation and other information used by KLATU to compile, revise, update and
correct the Developed Software in an electronic format reasonably acceptable to
CRYOPORT and reasonably deliverable by KLATU. Alternatively the Source Code and
Object Code shall continue to be maintained in a secure, private environment
that will be hosted by a third party and fully accessible to CRYOPORT and to
KLATU on a remote basis twenty-four (24) hours a day, seven (7) days a week
subject to unavoidable interruptions. CRYOPORT shall pay all costs of the third
party to host and maintain such secure, private environment.

 

3.2.         Inspection and Acceptance. CRYOPORT acknowledges it has inspected
and accepted the Developed Technology in its “AS IS” condition.

 



 1 

 

 

4.    Purchase Price.

 

4.1.         Technology.    As full compensation for the sale and assignment of
the Developed Technology from KLATU to CRYOPORT, CRYOPORT shall pay to KLATU an
amount equal to Four Hundred Thousand United States Dollars (US$400,000) as
follows: (a) one-half (1/2) of the balance (US$200,000) no later than five (5)
days after the Effective Date and (b) one-half (1/2) of the balance (US$200,000)
on or before the date forty-five (45) days after the Effective Date.

 

4.2.         Taxes. All amounts are in U.S. Dollars and are exclusive of all
applicable taxes, levies and duties. CRYOPORT assumes the sole responsibility
for the payment of any sales, use or other transaction fee or tax payable on any
sums due under this Agreement and agrees to indemnify and hold KLATU harmless
from any claim, demand or liability for any such tax or fee.

 

5.    Further Assurances; Appointment. Upon CRYOPORT’s request, KLATU shall
promptly take such actions, including, without limitation, the prompt execution
and delivery of documents in recordable form, as may be reasonably necessary to
vest, secure, perfect, protect and enforce the rights and interests of CRYOPORT
in and to the Developed Technology, including, without limitation, filings in
the U.S. Copyright Office and U.S. Patent and Trademark Office, and under the
Uniform Commercial Code within ten (10) days of having documents necessitating
such filings.

 

6.    Representations and Warranties.

 

6.1.         KLATU Representations and Warranties. KLATU represents, warrants
and covenants: (a) KLATU has the full power and authority to enter into this
Agreement and to perform its obligations hereunder, without the need for any
consents, approvals or immunities not yet obtained; (b) KLATU’s execution of and
performance under this Agreement shall not breach any oral or written agreement
with any third party or any obligation owed by KLATU to any third party to keep
any information or materials in confidence or in trust; (c) the Developed
Technology is not subject to any mortgages, liens, pledges, security interests,
encumbrances or encroachments other than the terms of any open source license or
third party software purchased for use therein; and (d) KLATU has not heretofore
granted, sold, transferred, assigned, hypothecated, pledged, encumbered or
otherwise disposed of in any manner whatsoever, any right, title or interest in
the Developed Technology other than license rights granted to CRYOPORT or
licenses granted with respect to the portions of the Developed Technology
described on Schedule 1.

 

6.2.        CRYOPORT Representations and Warranties. CRYOPORT represents,
warrants and covenants that: (a) CRYOPORT has the full power and authority to
enter into this Agreement and to perform its obligations hereunder, without the
need for any consents, approvals or immunities not yet obtained; (b) CRYOPORT’s
execution of and performance under this Agreement shall not breach any oral or
written agreement with any third party or any obligation owed by CRYOPORT to any
third party to keep any information or materials in confidence or in trust; (c)
the Developed Technology was developed at the direction and under the
supervision of CRYOPORT; and (d) CRYOPORT has thoroughly inspected and used the
Developed Technology and accepts the Developed Technology as “AS IS” with all
fault and without any warranty, express or implied, including, without
limitation, warranties of merchantability or fitness for a particular purpose or
patent infringement except as warranted in this Agreement or the Restated Master
Agreement.

 

7.    Indemnification.

 

7.1.     Indemnification by KLATU. KLATU shall indemnify and hold harmless, and
at CRYOPORT’s request defend, CRYOPORT and its affiliates, successors and
assigns (and its and their members, officers, directors, employees,
sublicensees, customers and agents) (collectively, the “CRYOPORT Indemnified
Parties”) from and against any and all costs, damages, liabilities, losses, and
expenses (including, but not limited to, reasonable attorneys’ fees and court
costs) (collectively, “Losses”) resulting from any claim, suit, action, or
proceeding (each, an “Claim”) brought by any third party which arise out of or
relate to any breach (or Claim or threat thereof that, if true, would be a
breach) of this Agreement by KLATU, including, without limitation, any breach or
alleged breach of any representation or warranty of KLATU set forth in Section
1.1.

 



 2 

 

 

7.2.          Indemnification by CRYOPORT. CRYOPORT shall indemnify and hold
harmless, and at KLATU’s request defend, KLATU and its members or stockholders,
affiliates, successors and assigns (and its and their officers, directors,
employees, sublicensees, customers and agents) (collectively, the “KLATU
Indemnified Parties”) from and against any and all Losses resulting from any
Claim brought by any third party which arises out of or relates to any breach
(or Claim or threat thereof that, if true, would be a breach) of this Agreement
by CRYOPORT, including, without limitation, any breach or alleged breach of any
representation or warranty of CRYOPORT set forth in Section 6.2, or CRYOPORT’s
or CRYOPORT’s licensee’s use of the Developed Technology.

 

7.3.          Notice; Cooperation; Settlement. The indemnified party shall
notify the indemnifying party promptly of any Claim for which indemnification is
sought, provided, however, that the failure to give such notice shall not
relieve the indemnifying party of the indemnifying party’s obligations hereunder
except to the extent the indemnifying party was actually and materially
prejudiced by such failure. The indemnified party may, at its option and
expense, participate and appear on an equal footing with the indemnifying party
in the defense of any Claim that is conducted by the indemnifying party as set
forth herein. The indemnifying party may not settle any Claim without the prior
written approval of the indemnified party, which approval shall not be
unreasonably withheld or delayed. From the date of written notice from the
indemnified party to the indemnifying party of any such Claim, the indemnified
party shall have the right to withhold from any payments due the indemnifying
party under this Agreement the amount of any defense costs, plus additional
reasonable amounts as security for the indemnifying party’s obligations under
this Section 7.

 

7.4.         Limitation on Liability.

 

KLATU MAKES NO WARRANTY, EXPRESS OR IMPLIED, OR MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, SUITABILITY, OR PERFORMANCE REGARDING THE DEVELOPED
TECHNOLOGY, AND EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT IN NO EVENT SHALL
KALTU BE LIABLE, WHETHER OR NOT DUE TO ITS OWN NEGLIGENCE, FOR ANY: (A) ACT OR
OMISSION OF A THIRD PARTY; (B) MISTAKES, OMISSIONS, INTERRUPTIONS, ERRORS,
FAILURES TO TRANSMIT, DELAYS, OR DEFECTS RESULTING FROM CRYOPORT’S USE OF THE
DEVELOPED TECHNOLOGY; (C) ANY DAMAGE OR INJURY CAUSED BY THE USE OF THE
DEVELOPED TECHNOLOGY; AND (D) ANY CLAIMS AGAINST CRYOPORT BY THIRD PARTIES. IN
NO EVENT SHALL THE LIABILITY OF KLATU FOR ANY OR ALL CLAIMS RELATING TO THIS
AGREEMENT OR THE DEVELOPED TECHNOLOGY EXCEED THE AMOUNT PAID BY CRYOPORT TO
KLATU UNDER SECTION 4.1 OF THIS AGREEMENT.

 

KLATU IS NOT LIABLE TO CRYOPORT FOR CHANGES IN OPERATION, EQUIPMENT, OR
TECHNOLOGY THAT CAUSE THE DEVELOPED TECHNOLOGY TO BE RENDERED OBSOLETE OR
REQUIRE MODIFICATION. KLATU SHALL NOT BE LIABLE FOR ANY PRESENT OR FUTURE
CONSEQUENTIAL OR SPECIAL DAMAGES OR FOR LOSS, EXPENSE, OR DAMAGE DIRECTLY OR
INDIRECTLY ARISING FROM USE OF THE DEVELOPED TECHNOLOGY OR AS MAY ARISE AS A
RESULT OF CHANGES MADE BY EMPLOYEES OR CONTRACTORS OF CRYOPORT, OR THIRD PARTIES
WORKING UNDER THE DIRECTION OF CRYOPORT. CRYOPORT ACCEPTS FULL AND COMPLETE
RESPONSIBILITY FOR ANY AND ALL INABILITY TO USE THE DEVELOPED TECHNOLOGY WITH
ANY OTHER HARDWARE, SOFTWARE OR HOSTING SERVICES.

 



 3 

 

 

8.    Termination.

 

8.1.         Termination for Cause. If either party defaults on any of its
material obligations under this Agreement prior to payment in full for the
Developed Technology, the non-defaulting party, at its option shall have the
right to terminate this Agreement by written notice to the other party unless
the defaulting party remedies such default within thirty (30) calendar days
after receipt of written notice thereof from the non-defaulting party, provided
any payment default shall be remedied within five (5) days after written notice
of default is delivered to the defaulting party.

 

8.2.         Effect of Termination. Termination of this Agreement by either
party pursuant to Section 8.1 above shall not act as a waiver of any breach of
this Agreement and shall not act as a release of either party from any liability
for breach of such party’s obligations under this Agreement. Should this
Agreement be terminated by CRYOPORT due to KLATU’s material beach, rights in the
Developed Technology shall revert to KLATU and KLATU shall refund any monies
paid to KLATU under Section 4.1. Should KLATU terminate this Agreement due to
CRYOPORT’s material breach, KLATU may elect to either (i) enforce CRYOPORTS
obligation to pay all remaining amounts due hereunder, in which event upon
collection of such amounts all rights in the Developed Technology transferred to
CRYOPORT under this Agreement shall continue to vest in CRYOPORT, subject to the
terms of this Agreement, or (ii) refund to CRYOPORT all monies paid to KLATU and
all rights in the Developed Technology and Background Technology transferred or
licensed to CRYOPORT under this Agreement shall revert to KLATU.

 

8.3.         Delivery of Materials. Upon any termination of this Agreement each
party shall promptly return to the other any and all confidential information of
the other, including, without limitation, any delivery pursuant to Section 3 of
this Agreement.

 

9.    General Provisions.

 

9.1.         Force Majeure. Neither party shall be liable to the other for
failure or delay in performing its obligations hereunder if such failure or
delay is due to circumstances beyond its reasonable control, including, without
limitation, acts of any governmental body, war, insurrection, sabotage, embargo,
fire, flood, strike or other labor disturbance, interruption of or delay in
transportation, unavailability of, interruption of or delay in
telecommunications or third party services, or inability to obtain raw
materials, supplies or power used in or equipment needed for provision of the
services hereunder.

 

9.2.         Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the internal laws of the State of California (as
permitted by Section 1646.5 of the California Civil Code or any similar
successor provision) without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Subject
to the dispute resolution provisions below, any legal suit, action or proceeding
arising out of or relating to this Agreement shall be commenced in a federal
court in the Central District of California or in state court in the County of
Los Angeles, California, and each party hereto irrevocably submits to the
exclusive jurisdiction and venue of any such court in any such suit, action or
proceeding. Except as otherwise provided in this Agreement, any controversy or
dispute arising out of this Agreement, the interpretation of any of the
provisions hereof, or the action or inaction of any party to this Agreement
shall be submitted to arbitration pursuant to the commercial arbitration rules
of the American Arbitration Association, JAMS, or ADR Services, Inc.
(collectively, “Approved Service”), or other recognized arbitration service
selected by the party instituting such action provided if any other party
objects to the selection of a service other than an Approved Service, the
arbitration shall be moved to an Approved Service selected by the party
objecting. Any award or decision obtained from any such arbitration proceeding
shall be final and binding on the parties, and judgment upon any award thus
obtained may be entered in any court having jurisdiction thereof. No action at
law or in equity based upon any claim arising out of or related to this
Agreement shall be instituted in any court by any party except: (a) an action to
compel arbitration pursuant to this Section, (b) an action to enforce an award
obtained in an arbitration proceeding in accordance with this Section, or (c)
injunctive relief to restrain the disclosure or misuse of confidential
information or other intellectual property rights. If instituted against
CRYOPORT, the arbitration shall take place in Los Angeles, California, and if
instituted against KLATU, the arbitration shall take place in Seattle
Washington.

 



 4 

 

 

9.3.         Severability. If the application of any provision of this Agreement
to any particular facts or circumstances shall for any reason be held to be
invalid, illegal or unenforceable by a court, arbitration panel or other
tribunal of competent jurisdiction, then (a) the validity, legality and
enforceability of such provision as applied to any other particular facts or
circumstances, and the other provisions of this Agreement, shall not in any way
be affected or impaired thereby and (b) such provision shall be enforced to the
maximum extent possible so as to effect the intent of the parties. If, moreover,
any provision contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with applicable law.

 

9.4.         Assignment. This Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective successors and permitted
assigns.

 

9.5.         Notices. Any notice, request, demand, or other communication
required or permitted hereunder shall be in writing, shall reference this
Agreement and shall be deemed to be properly given: (a) when delivered
personally; (b) when sent by facsimile, with written confirmation of receipt by
the sending facsimile machine; (c) five (5) business days after having been sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) two (2) business days after deposit with a private industry express courier,
with written confirmation of receipt. All notices shall be sent to the address
set forth on the signature page of this Agreement and to the notice of the
person executing this Agreement (or to such other address or person as may be
designated by a party by giving written notice to the other party pursuant to
this Section).

 

9.6.         Waiver. The waiver by either party of a breach of or a default
under any provision of this Agreement shall not be effective unless in writing
and shall not be construed as a waiver of any subsequent breach of or default
under the same or any other provision of this Agreement, nor shall any delay or
omission on the part of either party to exercise or avail itself of any right or
remedy it has or may have hereunder operate as a waiver of any right or remedy.

 

9.7.         Construction. This Agreement has been negotiated by the parties and
shall be interpreted fairly in accordance with its terms and without any
construction in favor of or against either party.

 

9.8.         Captions and Section Headings. The captions and section and
paragraph headings used in this Agreement are inserted for convenience only and
shall not affect the meaning or interpretation of this Agreement.

 

9.9.         Counterparts.    This Agreement may be executed (including, without
limitation, by facsimile signature) in one or more counterparts, with the same
effect as if the parties had signed the same document. Each counterpart so
executed shall be deemed to be an original, and all such counterparts shall be
construed together and shall constitute one Agreement.

 

9.10.       Entire Agreement; Amendment. This Agreement and the Restated Master
Agreement (including the Exhibits attached hereto and the Statements of Work
defining the Developed Technology, which are incorporated herein by reference)
are the final, complete and exclusive agreement of the parties with respect to
the subject matter hereof and supersedes and merges all prior or contemporaneous
representations, discussions, proposals, negotiations, conditions,
communications and agreements, whether written or oral, between the parties
relating to the subject matter hereof and all past courses of dealing or
industry custom. No modification of or amendment to this Agreement shall be
effective unless in writing and signed by each of the parties.

 

[Signatures Continued on Following Page]

 



 5 

 

  

 

Signature Page To

Purchase And Sale Agreement For Software

 

In Witness Whereof, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

CRYOPORT SYSTEMS, INC.,   KLATU Networks, LLC, a California corporation   a
Washington limited liability company

 

BY: /s/ Robert S. Stefanovich     /s/ Richard Kriss NAME: Robert S. Stefanovich
  NAME: Richard Kriss TITLE: Chief Financial Officer   TITLE: Managing Director
ADDRESS: 20382 Barents Sea Circle   ADDRESS: 4174 NE Lookout Lane   Lake Forest,
CA 92630     Poulsbo, Washington 98370 DATED: September 16, 2015   DATED:
September 16, 2015

 



CONFIDENTIAL

 





 

 

 

Schedule 1

 

Developed technology licensed to KLATU

 

Portions of the Developed Technology, excluding Developed Software, relating to
the following:

 

1.Integration with third party and carrier API’s;

2.Devices for determining the status, health, remaining thermal capacity and
location of an article, package, container or pallet while in transit.

 

CONFIDENTIAL

 



 



